 
Exhibit 10.2
 
ACCOUNT PLEDGE AGREEMENT
 
ACCOUNT PLEDGE AGREEMENT  (“this Agreement”) dated as of September 25, 2002
between Essential Therapeutics, Inc., a Delaware corporation (the “Pledgor”) and
Fleet National Bank (the “Pledgee”).
 
1.    BACKGROUND.  The Pledgee has established a term loan facility for the
Pledgor pursuant to which the Pledgee may make loans (“Term Loans”) to the
Pledgor in an aggregate principal amount up to $2,000,000. The Term Loans are to
be made pursuant to a letter agreement of even date herewith (the “Letter
Agreement”). The Pledgor has agreed in the Letter Agreement to
cash-collateralize the Term Loans. This Agreement is delivered pursuant to the
Letter Agreement.
 
2.    SECURITY.  As security for the below-defined Secured Obligations, the
Pledgor hereby transfers, pledges and assigns to the Pledgee, and hereby grants
a security interest to the Pledgee in, all of the Collateral (as hereinafter
defined) and all proceeds thereof. As used herein, the term “Secured
Obligations” means each of the following: (i) the full and punctual payment when
due, whether at stated maturity, by acceleration or otherwise, of all
liabilities of the Pledgor to the Pledgee, whether for reimbursement payments,
interest, fees, expenses or otherwise, now existing or hereafter arising under
the Letter Agreement and/or with respect to the Term Note (as defined in the
Letter Agreement), (ii) the performance and observance by the Pledgor of all of
the Pledgor’s agreements, warranties and covenants contained in the Letter
Agreement, (iii) the performance and observance by the Pledgor of all
agreements, warranties and covenants in this Agreement, and (iv) the payment and
performance as and when due of all indebtedness, obligations, agreements and
liabilities, direct or indirect, matured or unmatured, primary or secondary,
certain or contingent, whether or not otherwise secured or guaranteed, of the
Pledgor to the Pledgee, whether now owed or existing or hereafter owing or
incurred, and all whether arising out of or under the Letter Agreement or
otherwise, including, without limitation, costs and expenses incurred by the
Pledgee in collecting or enforcing or attempting to collect or enforce any of
the foregoing.
 
As used herein, “Collateral” means (i) the below-defined Investment Account and
all securities, investments and other property from time to time held in the
Investment Account and all rights and entitlements of the Pledgor in or with
respect to the Investment Account and/or in or with respect to such securities,
investments and other property from time to time held in the Investment Account
and (ii) all replacements of, substitutions for and distributions in respect of
any of the foregoing, and all proceeds thereof, unless specifically released
pursuant to Section 3 below. The securities initially held in the Investment
Account are identified on Schedule A hereto.
 
3.    TRADING IN INVESTMENT ACCOUNT; WITHDRAWALS.  The Pledgor agrees to
maintain pledged to the Pledgee, subject to this Agreement, Permitted
Investments (defined below) having an Aggregate Collateral Value (defined below)
which shall at all times be greater than or equal to the aggregate outstanding
principal amount of the Term Loans. The “Aggregate Collateral Value” as at any
date means the sum of the then current Collateral Values of each item of
Permitted Investments which constitutes Collateral owned by the Pledgor and as
to which the Pledgee has a fully perfected first priority security interest. The
“Collateral Value”



--------------------------------------------------------------------------------

 
of each item of Permitted Investments so pledged as Collateral is the product of
(x) the fair market value (as reasonably determined by the Pledgee) of such item
times (y) the Advance Rate Percentage applicable to such item. As used herein,
“Permitted Investments” means each of the types of investments set forth in the
following clauses (1)-(3) and the Advance Rate Percentage applicable to each
such type of investment is as follows: (1) cash and certificates of deposit
issued by the Pledgee — Advance Rate Percentage of 100%; (2) United States
Treasury bills, notes and bonds — Advance Rate Percentage of 100%; and (3) bonds
and other obligations which as to principal and interest constitute direct
obligations of, or are guaranteed by, any agency of the United States of America
— Advance Rate Percentage of 80%. “Permitted Investments” will also be deemed to
include any mutual fund which is primarily invested in one or more of the items
described in clauses (1)-(3) above and which is offered by a sponsor with which
the Pledgee maintains an “omnibus account” arrangement and which is otherwise
reasonably satisfactory to the Pledgee. Such a mutual fund will be deemed to
carry the Advance Rate Percentage applicable to the type of investment in which
it is primarily invested (and, if invested in more than one such type, a
weighted average of the relevant Advance Rate Percentages, calculated based on
the relative amounts so invested in each such type, as determined by the Pledgee
in its sole discretion).
 
At any time and from time to time the Pledgor may purchase, sell, redeem,
exchange or otherwise deal in the securities, cash and other items from time to
time held in the Investment Account; provided that (i) unless the Pledgee has
given its prior written consent (which consent the Pledgee agrees to give under
the circumstances set forth in the last sentence of this paragraph), the
proceeds of any sale, redemption, exchange or other dealing in securities
described above in this sentence will be credited to the Investment Account and
will be held therein, (ii) no such securities, cash or other items shall be
purchased, sold, redeemed, exchanged or otherwise dealt in by the Pledgor at any
time when an Event of Default (defined below) has occurred and is continuing,
and (iii) the Pledgor will not purchase for the Investment Account or otherwise
permit the Investment Account to hold any property other than Permitted
Investments. The Pledgee will, from time to time at the request of the Pledgor,
consent to the withdrawal from the Investment Account and the release from the
Collateral pledged hereunder of securities designated for this purpose by the
Pledgor; provided that the Pledgee will not be required to give such consent
unless both of the following conditions are met: (1) at the date of each such
withdrawal and/or release, and after giving effect thereto, there will be no
Default or Event of Default (each as defined below), and (2) in any event, after
giving effect in any such withdrawal and/or release there shall remain Permitted
Investments pledged as Collateral hereunder in which the Pledgee has a fully
perfected first priority security interest with an Aggregate Collateral Value of
not less than the aggregate outstanding principal amount of the Term Loans.
 
Promptly following the end of each month in which there is any change in the
securities contained in the Investment Account, the Pledgor shall deliver to the
Pledgee a listing of all such securities, which listing shall be substituted for
the Schedule A to this Agreement theretofore in effect and shall serve as an
amendment to this Agreement. The Pledgor represents, warrants and agrees that no
portion of the proceeds of any Term Loan will be used for the purposes of
acquiring or carrying any “margin stock” within the meaning of Regulation U
promulgated by the Board of Governors of the Federal Reserve System.



2



--------------------------------------------------------------------------------

 
4.    COLLATERAL.  All Collateral shall be held by the Pledgee in a separate
account (the “Investment Account”) standing in the name of the Pledgor. The
Pledgor agrees to give all such notices and make all such filings with respect
to any and all Collateral and to take all other actions requested by the Pledgee
as may be required in order to maintain the transfer, perfection and priority of
the security interests of the Pledgee in all of the Collateral. Without limiting
the generality of the foregoing, the Pledgor agrees that all of the securities
constituting the Collateral shall be held in the Investment Account. The Pledgee
shall be the only person or entity on whose books the Pledgor will permit the
interest of the Pledgor in any Collateral to appear. The Pledgor authorizes the
filing of appropriate Uniform Commercial Code financing statements with respect
to the Collateral. This Agreement is intended to serve as a “control agreement”
within the meaning of the Uniform Commercial Code with respect to the Collateral
and the Pledgor will take all steps required to ensure the Pledgee’s control of
the Collateral. As a security device, the Pledgee may require the Collateral to
be transferred into the name of the Pledgee.
 
5.    REPRESENTATIONS AND WARRANTIES.  The Pledgor represents, warrants and
agrees that: (a) the Pledgor has and will maintain good and valid title to the
Collateral, free and clear of any liens, charges or encumbrances thereon or
affecting the title thereto (except for the security interest created hereby);
and no Collateral consisting of uncertificated securities is subject to any
registered pledge; (b) the Pledgor has good right and lawful authority to
pledge, mortgage, assign, transfer, deliver, deposit, set over and confirm unto
the Pledgee the Collateral as provided herein and the Pledgor will warrant and
defend the title thereto and the security interest therein conveyed to the
Pledgee by this Agreement against all claims of all persons and will maintain
and preserve such security interest; (c) none of the Collateral is restricted as
to its use or disposition by any contract, donative or testamentary instrument
or otherwise in any manner which could prevent the pledge of same to the Pledgee
or the Pledgee’s foreclosure of such pledge; and (d) the execution, delivery and
performance of this Agreement and the pledge and/or delivery of the Collateral
to the Pledgee do not and will not contravene the charter documents or by-laws
of the Pledgor or any agreement, commitment, indenture, contract or other
obligation or restriction affecting the Pledgor. The Pledgor covenants that the
Pledgor will have the like title to and right to pledge any other property of
the Pledgor at any time hereafter purported to be pledged to the Pledgee
hereunder.
 
6.    EVENTS OF DEFAULT.  As used herein, an “Event of Default” shall be deemed
to have occurred upon the existence or occurrence of any one or more of the
following: (a) the failure by the Pledgor to pay to the Pledgee any sum when due
under the Letter Agreement and/or the Term Note; (b) any representation or
warranty of the Pledgor made herein or in connection herewith shall at any time
prove to have been false in any material respect when made; (c) the Pledgor
shall default in the performance of any agreement under Section 12 within the
time period for such performance set forth in such Section; (d) the Pledgor
shall default in the performance of any other term, covenant or agreement
contained in this Agreement and such default shall continue unremedied for
fifteen (15) days after notice thereof shall have been given to the Pledgor; (e)
this Agreement shall in any respect not be the legal, valid and binding
obligation of the Pledgor, enforceable in accordance with its terms; (f) any
other “Event of Default” defined in the Letter Agreement shall exist and shall
remain unwaived or uncured beyond the expiration of any applicable notice and/or
grace period; or (g) if for any reason (other than payment in full of all
Secured Obligations or a written release given by the Pledgee) the



3



--------------------------------------------------------------------------------

Pledgee does not have a fully perfected first priority security interest in the
Investment Account and all of the Collateral. As used herein, “Default” means
any event or circumstance which, with the giving of notice or the passage of
time or both, could become an Event of Default.
 
7.    DIVIDENDS; VOTING RIGHTS.  All interest earned on any Collateral and all
cash dividends paid in respect of any Collateral shall be retained in the
Investment Account and held as part of the Collateral, subject, however, to the
provisions of Sections 3 and 8.
 
Unless and until an Event of Default shall have occurred and is continuing, the
Pledgor shall retain and may exercise all voting rights with respect to
Collateral, and all rights with respect to conversion, exchange, subscription,
option, warrant and other similar rights and privileges pertaining to Collateral
(“Rights”); provided that if an Event of Default occurs and is continuing, all
Rights shall be exercisable only by or with the prior written consent of the
Pledgee; and provided further that the Pledgee shall not have any voting Rights
unless and until it shall have given the Pledgor written notice that such Event
of Default has occurred and is continuing and that the Pledgee may exercise, or
intends to exercise, any such voting Right, and the Pledgee shall have no duty
at any time whatsoever to exercise any Right and shall not be responsible for
any failure to do so or delay in so doing.
 
8.    REMEDIES IN CASE OF AN EVENT OF DEFAULT.  If an Event of Default has
occurred and is continuing, the Pledgee shall have the right to exercise in
respect of the Collateral all the rights and remedies available to a secured
party under the Uniform Commercial Code in effect at the time in The
Commonwealth of Massachusetts. To the maximum extent permitted by applicable
law, the Pledgee may (after only such notice to the Pledgor as may be required
by applicable law) sell, assign and deliver the whole or, from time to time, any
part of the Collateral, or any interest in any part thereof, at any private sale
or at public auction, for cash, on credit or for other property, for immediate
or future delivery, and for such price or prices and on such terms as the
Pledgee in its uncontrolled discretion may determine; at any such sale the
Pledgee may bid for and purchase the whole or any portion of the Collateral and
may make payment therefor by any means. The Pledgee shall apply the cash
proceeds actually received by it from any sale or other disposition, together
with any other moneys at the time held by it hereunder, to the reasonable
expenses of retaking, holding, preparing for sale, selling and the like, to
reasonable attorneys’ fees, brokers’ fees and all other reasonable expenses
which may be incurred by the Pledgee in collecting sums due under the Letter
Agreement and/or the Term Note and/or in enforcing this Agreement; and then to
principal of and interest on the Secured Obligations; and any amount remaining
in excess of the sum of (i) such expenses and (ii) the Secured Obligations shall
be paid to the Pledgor. The Pledgee shall not be required to resort to or
marshall any present or future security for, or guaranties of, the obligations
secured hereby, or to resort to any such security or guaranties in any
particular order. The Pledgee’s remedies shall be cumulative with all other
rights, however existing or arising, and may be exercised concurrently or
separately. Neither failure nor delay on the Pledgee’s part to exercise any
right, remedy, power or privilege provided for herein or by statute or at law or
in equity shall operate as a waiver thereof, nor shall any single or partial
exercise of any such right, remedy, power or privilege preclude any other
further exercise thereof or the exercise of any other right, remedy, power or
privilege.



4



--------------------------------------------------------------------------------

 
The Pledgor recognizes that the Pledgee may be unable to effect a public sale of
the Collateral by reason of certain prohibitions contained in the Securities Act
of 1933, as amended, but may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers who will be obligated to agree,
among other things, to acquire such securities for their own account, for
investment and not with a view to the distribution or resale thereof. The
Pledgor agrees that any such private sales may be at prices and on other terms
less favorable to the seller than if sold at public sales and that such private
sales shall not be deemed to have been made in a commercially unreasonable
manner on account of their private character.
 
Beyond the exercise of reasonable care to assure the physical safekeeping of
Collateral (if any) while held in the Pledgee’s possession, the Pledgee shall
have no duty or liability to preserve rights pertaining to any Collateral.
 
In addition to the above-described rights to realize upon Collateral, upon the
occurrence and during the continuance of an Event of Default, the Pledgee may
liquidate the Investment Account and apply the proceeds thereof to the Secured
Obligations.
 
9.    PLEDGOR’S OBLIGATIONS NOT AFFECTED; RELEASE.  The obligations of the
Pledgor under this Agreement shall remain in full force and effect without
regard to, and shall not be impaired or affected by, any amendment or
modification of or addition or supplement to the Letter Agreement or the Term
Note or any waiver, consent, extension, indulgence or other action or inaction
in respect of this Agreement, the Letter Agreement and/or the Term Note. This
Agreement and the pledge and security interest granted hereby shall be of no
further force or effect when there are no long any Term Loans outstanding and
all Secured Obligations have been paid in full and satisfied, and, forthwith
thereafter, the Pledgee will release to the Pledgor all Collateral then held
hereunder, together with appropriate releases and discharges of such pledge and
security interest.
 
10.    NOTICE.  All notices and other communications to any party hereunder
shall be in writing. Each such notice, request or communication shall be deemed
delivered on the earlier of (a) the date received or (b) the date of delivery,
refusal or nondelivery indicated on the return receipt, if deposited in a United
States Postal Service Depository, postage prepaid, sent certified or registered
mail, return receipt requested, addressed as provided in the Letter Agreement.
 
11.    FURTHER ASSURANCES.  The Pledgor will do all such acts, and will furnish
to the Pledgee all such financing statements, certificates, opinions and other
documents, and will do or cause to be done all such other things, as the Pledgee
may reasonably request from time to time in order to give full effect to this
Agreement and to secure the rights of the Pledgee hereunder. The Pledgor hereby
authorizes the filing of financing statements describing the Collateral.
 
12.    MONTHLY VALUATION; MINIMUM VALUE.  If, at the last day of any month, the
Collateral Value of Permitted Investments consisting of cash, certificates of
deposit and United States Treasury bills, notes and bonds is less than the
aggregate principal amount of the Term Loans, then the Pledgor will value (or
cause to be valued) each item held as Collateral in the Investment Account as at
the last day of each month, commencing on the first such date after the date of
this Agreement. Within five business days after the end of each such month, the
Pledgor will supply to the Pledgee a listing of all such items and the fair
market value of each



5



--------------------------------------------------------------------------------

such item. Without limitation of the foregoing, if at any date the Pledgor has
actual knowledge (or is notified by the Pledgee) that the Collateral has an
Aggregate Collateral Value which is less than the then aggregate outstanding
principal amount of the Term Loans for any reason (including, without
limitation, due to any decline in value of any Collateral), then the Pledgor
shall immediately notify the Pledgee (unless the Pledgor had been so notified by
the Pledgee) by telephone or facsimile transmission of such shortfall in
Aggregate Collateral Value and, in any event, the Pledgor shall deposit into the
Investment Account, within two business days after the Pledgor has such actual
knowledge or forthwith upon being so notified of any such shortfall, additional
cash or securities, to be held as Collateral hereunder, in such amount so that
the Aggregate Collateral Value of the Collateral then so held will not be less
than the then aggregate outstanding principal amount of the Term Loans or shall
(within said two business day period) prepay Term Loans in such amount as may be
necessary to ensure that such Aggregate Collateral Value is not less than the
then outstanding principal amount of the Term Loans.
 
13.    COSTS AND EXPENSES.  The Pledgor agrees to pay to the Pledgee on demand
any and all reasonable costs and expenses, and to indemnify and hold harmless
the Pledgee from and against any and all claims, demands, damages and
liabilities, that may be asserted against, incurred by or paid by the Pledgee in
connection with the Collateral, this Agreement or the preparation, amendment,
modification, interpretation, administration or enforcement of this Agreement.
 
14.    MISCELLANEOUS.  Neither this Agreement nor any provisions hereof may be
amended, modified, waived, discharged or terminated orally, but only by an
instrument in writing signed by the party against whom enforcement of the
amendment, modification, waiver, discharge or termination is sought. The
provisions of this Agreement shall be binding upon and shall inure to the
benefit of the heirs, executors, successors and assigns of the Pledgor and the
Pledgee. The captions in this Agreement are added for convenience of reference
only and shall not define or limit any provisions hereof. This Agreement shall
be construed and enforced in accordance with the laws of The Commonwealth of
Massachusetts. This Agreement may be executed simultaneously in several
counterparts, each of which will be deemed an original, but all of which
together shall constitute one instrument. If any term or provision of this
Agreement or the application thereof to any person, property or circumstance
shall to any extent be invalid or unenforceable, the remainder of this Agreement
and the application of such term or provision to persons, properties and
circumstances other than those as to which it is invalid or unenforceable shall
not be affected thereby, and each term and provision of this Agreement shall be
valid and enforced to the fullest extent permitted by law.
 
15.    CONSENT TO JURISDICTION; JURY TRIAL WAIVER.  (a) The Pledgor irrevocably
submits to the non-exclusive jurisdiction of any Massachusetts court or any
federal court sitting within The Commonwealth of Massachusetts over any suit,
action or proceeding arising out of or relating to this Agreement. The Pledgor
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of venue of any such suit, action or
proceeding brought in such a court and any claim that any such suit, action or
proceeding has been brought in an inconvenient forum. The Pledgor agrees that
final judgment in any such suit, action or proceeding brought in such a court
shall be enforced in any court of proper jurisdiction by a suit upon such
judgment, provided that service of process in such action, suit or proceeding
shall have been effected upon the Pledgor in a manner permitted by law.



6



--------------------------------------------------------------------------------

 
(b)    THE PARTIES HERETO HEREBY KNOWINGLY, VOLUNTARILY AND INTENTIONALLY
MUTUALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT OF ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT, THE LETTER
AGREEMENT, THE TERM NOTE OR ANY OTHER RELATED DOCUMENTS OR OUT OF ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN) OR ACTIONS OF
THE PLEDGEE RELATING TO THE ADMINISTRATION OF THE TERM LOANS OR THE
ADMINISTRATION OR ENFORCEMENT OF THIS AGREEMENT, THE LETTER AGREEMENT OR ANY
RELATED DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO CONSOLIDATE ANY
SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT BE OR HAS NOT
BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, THE PLEDGOR HEREBY WAIVES ANY RIGHT IT
MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE
OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL
DAMAGES. THE PLEDGOR CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF THE
PLEDGEE HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT THE PLEDGEE WOULD NOT, IN
THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT FOR THE PLEDGEE TO ENTER INTO THE LETTER
AGREEMENT AND TO MAKE TERM LOANS AS CONTEMPLATED THEREIN.
 
IN WITNESS WHEREOF, the Pledgor and the Pledgee have caused this Agreement to be
duly executed, as an instrument under seal, as of the day and year first above
written.
 
ESSENTIAL THERAPEUTICS, INC.
By:
 
/s/    MARK SKALETSKY        

--------------------------------------------------------------------------------

   
Name: Mark Skaletsky
Title: Chief Executive Officer

 
 
 
FLEET NATIONAL BANK
By:
 
/s/    DAVID E. MEAGHER        

--------------------------------------------------------------------------------

   
Name: David E. Meagher
Title: Assistant Vice President



7